Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 1 of 30 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X   Docket No.
BOB RAMSEY,

                                          Plaintiff,
                                                                  COMPLAINT
                          -against-

J.C. SKYNET SERVICE, LLC, d/b/a/
J.C. SKYNET LOGISITCS SERVICE, LLC, and                           PLAINTIFF DEMANDS
JULIAN ANTONOVICI, In His Individual and                          A TRIAL BY JURY
Official Capacities,

                                            Defendants.
--------------------------------------------------------------X

        PLAINTIFF BOB RAMSEY, by his attorneys, PHILLIPS & ASSOCIATES, Attorneys

at Law, PLLC, hereby complains of SKYNET DEFENDANTS, upon information and belief, as

follows:

                                         NATURE OF THE CASE

1.      PLAINTIFF complains pursuant to Title VII of the Civil Rights Act of 1964, as codified,

        42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of

        1991, Pub. L. No. 102-166) (Title VII); 42 U.S.C. § 1981, and the New York State

        Human Rights Law, New York State Executive Law §§ 296, et seq. (“NYSHRL”), and

        seeks damages to redress the injuries PLAINTIFF has suffered as a result of being

        discriminated against on the basis of his Race/Color (African American/Black), and

        then retaliated against, subjected to a hostile work environment and constructively

        terminated by his employer for complaining of discrimination.

2.      PLAINTIFF was employed by DEFENDANT J.C. SKYNET SERVICE, LLC, d/b/a/ J.C.

        SKYNET LOGISITCS SERVICE, LLC, as a truck driver until he was wrongfully

        terminated as described below.
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 2 of 30 PageID #: 2




3.   PLAINTIFF was a productive member of DEFENDANT J.C. SKYNET SERVICE, LLC,

     d/b/a/ J.C. SKYNET LOGISITCS SERVICE, LLC until he started complaining about

     unlawful    discrimination.   SKYNET       DEFENDANTS,     specifically   DEFENDANT

     ANTONOVICI, dismissed PLAINTIFF’S complaints and began to subject PLAINTIFF

     to unlawful retaliation for complaining.

4.   Despite PLAINTIFF’S complaints, DEFENDANTS did nothing to stop or control

     PLAINTIFF’S         Supervisor/Manager,        DEFENDANT       ANTONOVICI,       from

     discriminating, harassing and retaliating against PLAINTIFF.

5.   As a result of PLAINTIFF’S complaints, all of a sudden, PLAINTIFF began to suffer

     adverse employment actions, PLAINTIFF’S work hours were significantly reduced,

     PLAINTIFF’S driving routes were taken away and given to other drivers,

     DEFENDANTS hired new drivers to replace PLAINTIFF, PLAINTIFF was forced into

     financial hardship, made to sit home and was never returned to work – unlike his

     similarly situated coworkers, who did not complain about discrimination at JC SKYNET.

6.   PLAINTIFF was then wrongfully terminated in direct retaliation for complaining about

     discriminatory practices by his boss, DEFENDANT ANTONOVICI, at JC SKYNET.

7.   PLAINTIFF asserts that SKYNET DEFENDANTS allowed a hostile work environment

     to exist that was permeated with humiliation, ridicule, insults, discrimination and

     retaliation against African American, including PLAINTIFF, simply because of his

     race/color in violation of the subject statutes herein.

         JURISDICTION, VENUE, AND PROCEDURAL PREREQUISITES

8.   Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3), and 28 U.S.C. §§

     1331 and 1343.

9.   The Court has supplemental jurisdiction over the claims that PLAINTIFF has brought

                                                2
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 3 of 30 PageID #: 3




      under State and City law pursuant to 28 U.S.C. § 1367.

10.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) as one or more SKYNET

      DEFENDANTS reside within the Eastern District of New York or the acts complained of

      occurred therein.

11.   By: (a) timely filing a Charge of Discrimination with the Equal Employment Opportunity

      Commission (“EEOC”) on August 24, 2020; (b) receiving a Notice of Right to Sue from

      the EEOC on December 28, 2020; and (c) commencing this action within 90 days of the

      issuance of the Notice of Right to Sue by the EEOC, PLAINTIFF has satisfied all of the

      procedural prerequisites for the commencement of the instant action.

12.   A copy of the Notice of Right to Sue is annexed hereto as Exhibit A.

                                           PARTIES

13.   At all times relevant hereto, PLAINTIFF BOB RAMSEY (“PLAINTIFF”) is a 33-

      year-old African American male and a resident of Queens County, New York.

      PLAINTIFF was employed by DEFENDANT J.C. SKYNET SERVICE, LLC, d/b/a/

      J.C. SKYNET LOGISITCS SERVICE, LLC from on or about June 26, 2019 until on

      or about April 18, 2020, as a “Truck Driver.”

14.   DEFENDANT J.C. SKYNET SERVICE, LLC, d/b/a/ J.C. SKYNET LOGISITCS

      SERVICE, LLC (hereinafter, “JC SKYNET”) is a domestic limited liability company

      that exists under the laws of the State of New York. DEFENDANT JC SKYNET

      employs well over fifteen employees.

15.   Upon information and belief, DEFENDANT JC SKYNET owns and/or operates a

      location at 210 B Engineers Drive, Hicksville, New York 11801, where the

      discriminatory conduct took place.

16.   That at all times relevant hereto, PLAINTIFF was an employee of DEFENDANT JC

                                              3
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 4 of 30 PageID #: 4




      SKYNET.

17.   DEFENDANT JULIAN ANTONOVICI (hereinafter “ANTONOVICI”) is an

      “Owner” for DEFENDANT JC SKYNET. DEFENDANT ANTONOVICI was

      PLAINTIFF’S direct manager, supervisor, and had supervisory authority over

      PLAINTIFF. DEFENDANT ANTONOVICI had the authority to hire, fire, or affect the

      terms and conditions of PLAINTIFF’S employment, or to otherwise influence the

      decision-maker of same. DEFENDANT ANTONOVICI is being sued herein in his

      individual and official capacity.

18.   DEFENDANT ANTONOVICI is a Caucasian male.

19.   DEFENDANTS, JC SKYNET and ANTONOVICI, are collectively referred to herein

      as “SKYNET DEFENDANTS.”

                                     MATERIAL FACTS

20.   On or about June 26, 2019, PLAINTIFF was hired by DEFENDANT JC SKYNET as a

      “Truck Driver.”

21.   PLAINTIFF worked Tuesday to Saturday from 4:00 AM until his route was finished. On

      average, PLAINTIFF worked approximately 30 to 40 hours per week – at first.

22.   PLAINTIFF possessed the necessary credentials to operate trucks, was an above-

      satisfactory employee, was never reprimanded or disciplined for his performance, was

      relied upon by his employer and was otherwise qualified to perform the duties of his

      employment.

23.   On or about July 15, 2019, PLAINTIFF was working with DEFENDANT

      ANTONOVICI.

24.   While working, DEFENDANT ANTONOVICI began to discuss the economy and told

      PLAINTIFF, among other things, that “the world is a much better place now that Donald

                                            4
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 5 of 30 PageID #: 5




      Trump is in office.”

25.   When PLAINTIFF responded that he believed that former President Obama was better,

      DEFENDANT ANTONOVICI replied “why...because he’s black and he’s done things

      for you black people?”

26.   PLAINTIFF felt deeply offended by DEFENDANT ANTONOVICI’S racial comment

      and could tell that DEFENDANT ANTONOVICI had a discriminatory animus towards

      African Americans, which was only supported by DEFENDANT ANTONOVICI’S

      continued conduct.

27.   But, as PLAINTIFF was newly-hired and did not want to jeopardize his employment,

      PLAINTIFF did not express concern.

28.   In or around the end of August 2019, DEFENDANT ANTONOVICI was interviewing a

      potential new hire/candidate for an available driver position.

29.   As   PLAINTIFF         walked   past   DEFENDANT         ANTONOVICI,      DEFENDANT

      ANTONOVICI told the interviewee, known as Jason (Last Name Unknown) (“Jason”),

      that PLAINTIFF was the Manager. Jason is an African American male.

30.   PLAINTIFF, confused, introduced himself to Jason and began to explain details about the

      role and tasks of drivers at SKYNET.

31.   After Jason and PLAINTIFF finished discussing the job, and after Jason left the facility,

      DEFENDANT ANTONOVICI asked PLAINTIFF for his opinion about Jason.

32.   PLAINTIFF told DEFENDANT ANTONOVICI that he could see that Jason appeared

      eager to work.

33.   DEFENDANT ANTONOVICI responded, in substance, “I like dealing with guys who

      have a family at home because they come ready for work.”

34.   But then, DEFENDANT ANTONOVICI continued, “I like working with Spanish and

                                               5
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 6 of 30 PageID #: 6




      Mexicans, more than Blacks. They work harder. I’ll choose them over Blacks

      anytime.”

35.   PLAINTIFF was extremely offended by DEFENDANT ANTONOVICI’S clear racially-

      based discriminatory comment.

36.   As an African American, PLAINTIFF was confused about why DEFENDANT

      ANTONOVICI would openly share his discriminatory beliefs with PLAINTIFF.

37.   In or around the second week of October 2019, DEFENDANT ANTONOVICI bought a

      refrigerator for the warehouse. The refrigerator was tied with a stretch cord, which was

      being used to hold the door closed.

38.   Shortly thereafter, in or around late November 2019, the stretch cord that was wrapped

      around the refrigerator went missing.

39.   DEFENDANT ANTONOVICI came into the warehouse extremely upset about the

      missing cord and yelled “where’s the fucking cord? Niggers took the fucking cord!”

40.   PLAINTIFF and Jonathan McDonald (“Mr. McDonald”), a Linehaul Driver, heard the

      comment, were extremely shocked and offended and both responded, “What?”

41.   DEFENDANT ANTONOVICI again responded, “yeah fucking niggers took the fucking

      cord!”

42.   PLAINTIFF and Mr. McDonald both looked at each other again, in shock, and continued

      doing their jobs.

43.   PLAINTIFF      and   Mr.    McDonald      did   not   complain   because   DEFENDANT

      ANTONOVICI was the boss, was upset at the time and PLAINTIFF did not want to risk

      his employment.

44.   In or around the second week of December 2019, PLAINTIFF ordered personal items

      and had them delivered to the job site.

                                                6
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 7 of 30 PageID #: 7




45.   When PLAINTIFF came into work, DEFENDANT ANTONOVICI asked PLAINTIFF if

      he had “drugs” coming in those packages.

46.   PLAINTIFF responded, “what would make you think something like that?”

47.   DEFENDANT ANTONOVICI laughed and replied, “You know how y’all people do.”

48.   PLAINTIFF said, “No, I don’t know how my people do.”

49.   DEFENDANT ANTONOVICI laughed and repeated, “you know, your people.”

50.   For some reason, DEFENDANT ANTONOVICI was comfortable chastising

      PLAINTIFF with racially derogatory language/comments against Black people.

51.   Approximately one week later, in or around the week of December 16, 2019,

      PLAINTIFF went into the dispatchers’ office to retrieve a package that was delivered for

      PLAINTIFF.

52.   Kassandra Marti (“Ms. Marti”), Dispatcher, reached into a cabinet and pulled out

      PLAINTIFF’S package. But, the package was tampered with and opened.

53.   PLAINTIFF believed that DEFENDANT ANTONOVICI opened the package because of

      what he had said just a week prior.

54.   Later that week, DEFENDANT ANTONOVICI began scolding PLAINTIFF for

      continuing to have his packages delivered to the warehouse, stating “what did I tell you

      about the deliveries to my place.”

55.   PLAINTIFF explained that he had Christmas gifts delivered to the job, as opposed to his

      home, because they contained Christmas gifts for his family and PLAINTIFF did not

      want his family to open the packages.

56.   DEFENDANT ANTONOVICI responded “No more gifts” and PLAINTIFF agreed that

      he would not have any more packages delivered to the office.

57.   Later that day, still annoyed about ANTONOVICI’S “drug” comment, PLAINTIFF

                                              7
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 8 of 30 PageID #: 8




      approached DEFENDANT ANTONOVICI, and complained about DEFENDANT

      ANTONOVICI’S discriminatory conduct in the workplace.

58.   PLAINTIFF told DEFENDANT ANTONOVICI, “Julian, it’s not right. You’re being

      very racist with your remarks and I’m not helping you go gas up the vans anymore.

      I’m going to just do what I’m getting paid for.”

59.   PLAINTIFF explained that he would not continue to do assignments that he was not

      being paid for because the work environment was too offensive. At this point,

      PLAINTIFF just wanted to do his job and get out of the hostile environment.

60.   DEFENDANT ANTONOVICI began screaming at PLAINTIFF, “You have to do

      whatever I say!”

61.   DEFENDANT ANTONOVICI continued to scream, “I’m gonna start firing mother

      fuckers.”

62.   As PLAINTIFF was walking away, he heard DEFENDANT ANTONOVICI say,

      “Fucking Blacks.”

63.   DEFENDANT ANTONOVICI’S racially derogatory response to PLAINTIFF’S

      complaint caused PLAINTIFF to understand that any complaints of discrimination at JC

      SKYNET would be futile and would subject PLAINTIFF to further hostility.

64.   DEFENDANT ANTONOVICI did not care and was not concerned about PLAINTIFF’S

      complaints.

65.   If DEFENDANT JC SKYNET had any antidiscrimination policies or protocols, same had

      no force or effect and were futile as well – to the detriment of PLAINTIFF. The boss,

      DEFENDANT ANTONOVICI, was the main offender.

66.   In or around mid-to-end February 2020, other drivers at JC SKYNET started to express

      that they were feeling mistreated by DEFENDANT ANTONOVICI.

                                             8
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 9 of 30 PageID #: 9




67.   On or about February 29, 2020, PLAINTIFF and other Drivers, including Victor

      Mookerjee (“Mr. Mookerjee”), Jose Acosta (“Mr. Acosta”), Kelvin Rosario (“Mr.

      Rosario”), and John Martir (“Mr. Martir”), came to the warehouse and had a meeting

      with DEFENDANT ANTONOVICI.

68.   Mr. Mookerjee is an Indian male.

69.   Mr. Acosta is a Hispanic male.

70.   Mr. Rosario is a Hispanic male.

71.   Mr. Martir is a Hispanic male.

72.   The drivers expressed to DEFENDANT ANTONOVICI that they wanted better pay,

      better treatment, $100.00 raise, and proper payment on a Form W-2 as opposed to a Form

      1099. The drivers continued that these things were promised to them earlier in the year.

73.   Soon thereafter, PLAINTIFF learned that DEFENDANT ANTONOVICI began speaking

      to the other drivers and was planning on making cuts to employees’ pay and work hours.

74.   However, DEFENDANT ANTONOVICI had no discussion(s) with PLAINTIFF.

75.   On or about March 11, 2020, DEFENDANT ANTONOVICI called PLAINTIFF and told

      PLAINTIFF that he was cutting PLAINTIFF to 3 days per week and $120.00 per day.

76.   DEFENDANT ANTONOVICI asked PLAINTIFF if he wanted the days.

77.   PLAINTIFF said yes and asked why the days were being cut.

78.   DEFENDANT ANTONOVICI replied, “because D’Artagnan’s cutting the pay.”

79.   But, PLAINTIFF later learned PLAINTIFF learned directly from the other drivers that

      that he was the only individual that had his hours and pay cut, unlike his similarly-

      situated coworkers.

80.   In   fact,   DEFENDANT       ANTONOVICI         also   hired   new   (similarly   situated)

      employees/drivers at that time.

                                              9
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 10 of 30 PageID #: 10




 81.   The only difference between Plaintiff and his coworkers were their respective races and

       the fact that PLAINTIFF complained about discrimination and racial comments in the

       workplace.

 82.   PLAINTIFF’S hours and pay were reduced in retaliation for making a complaint of

       discrimination, engaging in protected activity and voicing his concerns in the workplace.

 83.   Those who did not engage in protected activity like PLAINTIFF were not subjected to

       the same adverse employment actions.

 84.   On or about April 11, 2020, PLAINTIFF called DEFENDANT ANTONOVICI and

       asked DEFENDANT ANTONOVICI again about his reduced schedule and pay rate

       decrease.

 85.   DEFENDANT ANTONOVICI maintained that everyone else’s schedules were being

       reduced just like PLAINTIFF, which PLAINTIFF knew to be false.

 86.   On or about April 17, 2020, PLAINTIFF again spoke DEFENDANT ANTONOVICI and

       expressed the extreme financial hardship that Plaintiff (and his family) would face as a

       result of the pay/hours cut.

 87.   DEFENDANT ANTONOVICI looked at PLAINTIFF, shrugged his shoulders, and told

       PLAINTIFF, “I don’t have money either. You people can figure it out.”

 88.   PLAINTIFF understood “you people” to mean African Americans and became offended

       because DEFENDANT ANTONOVICI continued to make racially insensitive comments

       despite knowing that PLAINTIFF was offended by same.

 89.   PLAINTIFF again complained to DEFENDANT ANTONOVICI that he did not

       appreciate being referred to as “nigger” and/or “you people” in the workplace.

 90.   Rather than address his own discriminatory conduct, DEFENDANT ANTONOVICI

       ignored PLAINTIFF’S concerns, walked away from PLAINTIFF and left the premises.

                                               10
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 11 of 30 PageID #: 11




 91.    Again, PLAINTIFF’S concerns about the racially hostile work environment were not

        addressed.

 92.    On or about April 18, 2020, PLAINTIFF called DEFENDANT ANTONOVICI and again

        expressed to DEFENDANT ANTONOVICI that the schedule and pay cuts was making it

        financially impossible to continue to work at JC SKYNET.

 93.    PLAINTIFF continued that it was not fair that his days were being taken away and given

        to new hires, while most of the other drivers and employees kept their same schedules.

 94.    DEFENDANT ANTONOVICI responded by falsely alleging, again, that all employees

        were getting the same schedule and accused PLAINTIFF of trying to “strong-arm” him.

 95.    On or about April 20, 2020, DEFENDANT ANTONOVICI called PLAINTIFF and

        asked PLAINTIFF what he was going to do about working for SKYNET

        DEFENDANTS.

 96.    PLAINTIFF again requested a fair schedule, similar to his Non-African American

        counterparts.

 97.    DEFENDANT ANTONOVICI again falsely claimed that the other drivers/employees

        were only getting 2 to 3 days per week.

 98.    PLAINTIFF continued to confirm with the other drivers that this information was false.

 99.    On or about April 21, 2020, another employee, Mr. McDonald, reported to PLAINTIFF

        that DEFENDANT ANTONOVICI was getting comfortable using the N-word in the

        workplace around employees and was using the word on multiple occasions.

 100.   Since on or about April 20, 2020, PLAINTIFF was forced out of work, due to the

        discriminatory cut in hours, compared to his Non-African American counterparts and

        could not continue to work at JC SKYNET under those conditions.

 101.   PLAINTIFF operated “Route 12,” which was PLAINTIFF’S normal daily driving route.

                                                  11
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 12 of 30 PageID #: 12




 102.   DEFENDANT ANTONOVICI falsely told PLAINTIFF that Route 12 had no work as an

        excuse for cutting PLAINTIFF’S hours.

 103.   But, PLAINTIFF continued to confirm that Route 12 was still operating and had no

        reduction in work. Indeed, DEFENDANT ANTONOVICI gave PLAINTIFF’S Route to

        another (non-African American) driver.

 104.   Upon information, not belief, PLAINTIFF’S route, Route 12, was given to one of the

        new drivers hired by DEFENDANTS after falsely advising PLAINTIFF that his hours

        would be cut.

 105.   Eventually, DEFENDANT ANTONOVICI stopped calling PLAINTIFF into work

        altogether, while telling PLAINTIFF that he would contact PLAINTIFF as soon as they

        had work for him.

 106.   PLAINTIFF was the only driver treated in this fashion and fully cut from the schedule.

 107.   PLAINTIFF sat idle, at home, waiting to be called in for work. No such call ever came

        and PLAINTIFF was without employment.

 108.   PLAINTIFF continued to call DEFENDANTS for work and DEFENDANT

        ANTONOVICI continued to (falsely) assert that they would call PLAINTIFF when there

        was work.

 109.   Meanwhile, a (non-African America) driver was performing PLAINTIFF’S duties and

        driving PLAINTIFF’S route the entire time, while PLAINTIFF sat home waiting to be

        called.

 110.   DEFENDANTS never called PLAINTIFF back into work and effectively terminated his

        employment.

 111.   Upon information and belief, it was the intent of DEFENDANTS to force PLAINTIFF

        out of work by cutting PLAINTIFF’S hours to the point that working at JC SKYNET

                                                 12
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 13 of 30 PageID #: 13




        became impractical because he was a complainer, who engaged in protected activity.

 112.   PLAINTIFF was constructively and actually terminated from his position due to JC

        SKYNET DEFENDANTS’ retaliatory cut in hours, as a result of PLAINTIFF’S multiple

        complaints of race/color discrimination.

 113.   It was the intent of DEFENDANTS to force PLAINTIFF to leave the job – following

        PLAINTIFF’S multiple complaints about discrimination.

 114.   SKYNET DEFENDANTS did nothing about and did not conduct a good faith

        investigation into, any of PLAINTIFF’S multiple complaints.

 115.   PLAINTIFF’S complaints were futile and SKYNET DEFENDANTS did not take

        PLAINTIFF’S complaints seriously.

 116.   Upon information and belief, DEFENDANT SKYNET does not have an anti-

        discrimination/retaliation policy in place.

 117.   DEFENDANTS SKYNET do not have a policy or procedure regarding making

        complaints of discrimination in the workplace and employees are not trained or instructed

        on how to bring any such complaints.

 118.   In the alternative, if DEFENDANT JC SKYNET did have a policy regarding

        discrimination and harassment in the workplace, SKYNET DEFENDANTS’ anti-

        discrimination policies were futile and/or not taken seriously by SKYNET

        DEFENDANTS - to the detriment of PLAINTIFF.

 119.   DEFENDANT ANTONOVICI supported, condoned, ratified, and approved of the

        discrimination, wrongfully retaliatory constructive termination, and racially-hostile work

        environment at DEFENDANT JC SKYNET.

 120.   SKYNET DEFENDANTS allow(ed) an environment to exist that is permeated with

        discriminatory acts, retaliation, adverse employment actions, humiliation, and other

                                                   13
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 14 of 30 PageID #: 14




        unlawful acts against its African American and/or Black employee PLAINTIFF (and

        others).

 121.   DEFENDANT ANTONOVICI was acting pursuant to his employments as agents,

        employees, and representatives of his Principal, DEFENDANT JC SKYNET.

 122.   SKYNET DEFENDANTS, their employees, agents, representatives, and/or subordinates

        had no good faith business justification for their individual and collective actions against

        PLAINTIFF.

 123.   COLLECTIVE DEFENDANTS’ actions constituted a continuing violation of

        PLAINTIFF’S rights under the statutes at issue.

 124.   As a result, PLAINTIFF was humiliated, degraded and belittled, suffered a violation of

        his rights, suffered: mental and emotional distress, loss of income/earnings, loss of

        employment, loss of employment opportunities, loss of benefits, inconvenience, pain and

        suffering, extreme financial hardship, humiliation, stress, anxiety, embarrassment, special

        damages and other emotional distress, loss of enjoyment of life and other non-pecuniary

        losses.

 125.   SKYNET DEFENDANTS’ conduct was malicious, willful, outrageous, in reckless

        disregard, and conducted with full knowledge of the law.

 126.   Punitive damages are warranted against SKYNET DEFENDANTS individually and

        collectively.

                            AS A FIRST CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER TITLE VII
                             (Against Defendant JC SKYNET)

 127.   PLAINTIFF repeats, reiterates, and realleges each and every allegation made in the above

        paragraphs of this complaint.

 128.   This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

                                                14
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 15 of 30 PageID #: 15




        Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., for relief based upon the unlawful

        employment practices of DEFENDANT JC SKYNET.

 129.   DEFENDANT JC SKYNET engaged in unlawful employment practices prohibited by 42

        U.S.C. §§ 2000e et seq., by discriminating against PLAINTIFF because of his race/color.

 130.   PLAINTIFF was subjected to discrimination and retaliation at DEFENDANT JC

        SKYNET as alleged above.

 131.   PLAINTIFF was subjected to a hostile work environment and/or a workplace that was

        permeated with racial bias, racially motivated adverse employment actions, retaliation,

        constructive discharge, differential treatment, unfair performance reviews, selective

        supervision, harassment, abuse, wrongful termination, and other discriminatory acts.

 132.   PLAINTIFF complained about the discriminatory abuse he faced at the hands of his

        supervisor and said complaint(s) were futile and ignored.

 133.   Instead, PLAINTIFF was further subjected to a retaliatory hostile working environment,

        termination, adverse employment action, and other unreasonable acts due to his

        race/color.

 134.   PLAINTIFF was then wrongfully or constructively terminated in retaliation for engaging

        in the above-described protected activity and for seeking equal treatment under the laws,

        as well as under the laws, rules, procedures, manuals, and promises of DEFENDANT JC

        SKYNET.

 135.   SKYNET DEFENDANTS had no good faith justification for their actions against

        PLAINTIFF.

 136.   Each DEFENDANT acted pursuant to their authorities as agents of DEFENDANT JC

        SKYNET.

 137.   At all times, DEFENDANT JC SKYNET was aware and/or had actual and constructive

                                               15
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 16 of 30 PageID #: 16




        notice of its racially hostile work environment against PLAINTIFF and took no action to

        abate or correct same.

 138.   Instead, SKYNET DEFENDANTS attacked and retaliated against PLAINTIFF, who

        engaged in a protected activity while allowing the perpetrators to escape discipline.

 139.   DEFENDANT JC SKYNET’S purported anti-discrimination and anti-retaliation policies

        were futile and not adhered to by SKYNET DEFENDANTS in any regard - to the

        detriment of PLAINTIFF.

 140.   But for DEFENDANT ANTONOVICI’S respective positions at DEFENDANT JC

        SKYNET, SKYNET DEFENDANTS would not have been able to subject PLAINTIFF

        to the discriminatory treatment alleged above.

 141.   PLAINTIFF was extremely humiliated, degraded, victimized, embarrassed, and

        emotionally distressed.

 142.   DEFENDANT JC SKYNET is strictly liable for the conduct of its supervisors, managers,

        and owner DEFENDANTS.

 143.   As a result, PLAINTIFF was unlawfully humiliated, degraded and belittled, suffered a

        violation of his rights, suffered: mental and emotional distress, loss of income/earnings,

        loss of employment, loss of employment opportunities, loss of benefits, inconvenience,

        pain   and   suffering,   extreme   financial    hardship,   humiliation,   stress,   anxiety,

        embarrassment, special damages and other emotional distress, loss of enjoyment of life

        and other non-pecuniary losses.

 144.   SKYNET DEFENDANTS’ conduct was malicious, willful, outrageous, and conducted

        with full knowledge of the law.

 145.   PLAINTIFF is entitled to the maximum amount of damages allowed under this statute.

                             AS A SECOND CAUSE OF ACTION

                                                16
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 17 of 30 PageID #: 17




                          FOR RETALIATION UNDER TITLE VII
                             (Against Defendant JC SKYNET)

 146.   PLAINTIFF repeats, reiterates, and realleges each and every allegation made in the above

        paragraphs of this complaint.

 147.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a) provides

        that it shall be unlawful employment practice for an employer:

               (1) to . . . discriminate against any of his employees . . . because he
               has opposed any practice made an unlawful employment practice
               by this subchapter, or because he has made a charge, testified,
               assisted or participated in any manner in an investigation,
               proceeding, or hearing under this subchapter.

 148.   DEFENDANT JC SKYNET engaged in unlawful employment practice prohibited by 42

        U.S.C. §§ 2000e et seq., by discriminating against PLAINTIFF with respect to the terms,

        conditions, or privileges of employment because of his opposition to the unlawful

        employment practices at DEFENDANT JC SKYNET.

 149.   PLAINTIFF complained about the discriminatory abuse he faced at the hands of

        DEFENDANT ANTONOVICI and said complaints were ignored.

 150.   Instead, PLAINTIFF was further subjected to adverse employment actions, increased

        scrutiny, humiliation, reduction in salary and work hours, and wrongful constructive

        termination.

 151.   PLAINTIFF was wrongfully terminated in retaliation for engaging in the above-described

        protected activity and for seeking equal treatment under the laws of the State as well as

        under the laws, rules, procedures, manuals, and promises of DEFENDANT JC SKYNET.

 152.   SKYNET DEFENDANTS had no good faith justification for their actions against

        PLAINTIFF.

 153.   Each DEFENDANT acted pursuant to their authorities as agents of DEFENDANT JC



                                                 17
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 18 of 30 PageID #: 18




        SKYNET.

 154.   At all times, DEFENDANT JC SKYNET was aware and/or had actual and constructive

        notice of its racially hostile work environment and took no action to abate or correct

        same.

 155.   Instead, SKYNET DEFENDANTS attacked and retaliated against PLAINTIFF, who

        engaged in a protected activity while allowing the perpetrator to escape discipline.

 156.   DEFENDANT JC SKYNET’S purported anti-discrimination and anti-retaliation policies

        were futile and not adhered to by DEFENDANTS in any regard - to the detriment of

        PLAINTIFF.

 157.   But for DEFENDANT ANTONOVICI’S respective position at DEFENDANT JC

        SKYNET, SKYNET DEFENDANTS would not have been able to subject PLAINTIFF

        to the discriminatory treatment alleged above.

 158.   SKYNET DEFENDANTS had no valid business justification for the retaliatory actions

        taken against PLAINTIFF following his engagement in protected activity.

 159.   PLAINTIFF was extremely humiliated, degraded, victimized, embarrassed, and

        emotionally distressed.

 160.   DEFENDANT JC SKYNET is strictly liable for the conduct of its supervisors, managers,

        and owner DEFENDANTS.

 161.   As a result, PLAINTIFF was unlawfully humiliated, degraded and belittled, suffered a

        violation of his rights, suffered: mental and emotional distress, loss of income/earnings,

        loss of employment, loss of employment opportunities, loss of benefits, inconvenience,

        pain    and   suffering,   extreme   financial   hardship,   humiliation,   stress,   anxiety,

        embarrassment, special damages and other emotional distress, loss of enjoyment of life

        and other non-pecuniary losses.

                                                 18
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 19 of 30 PageID #: 19




 162.   SKYNET DEFENDANTS’ conduct has been malicious, willful, outrageous, and

        conducted with full knowledge of the law.

 163.   PLAINTIFF is entitled to the maximum amount of damages allowed under this statute.




                           AS A THIRD CAUSE OF ACTION
              FOR DISCRIMINATION UNDER 42 U.S.C. § 1981 (As Amended)
                 (Against All DEFENDANTS Collectively and Individually)

 164.   PLAINTIFF repeats, reiterates, and realleges each and every paragraph above as if said

        paragraph was more fully set forth herein at length.

 165.   42 U.S.C. § 1981 states in relevant part as follows:

               (a) Statement of equal rights

               All persons within the jurisdiction of the United States shall have
               the same right in every State and Territory to make and enforce
               contracts, to sue, be parties, give evidence, and to the full and
               equal benefit of all laws and proceedings for the security of
               persons and property as is enjoyed by white citizens, and shall be
               subject to like punishment, pains, penalties, taxes, licenses, and
               exactions of every kind, and to no other.

               (b) “Make and enforce contracts” defined

               For purposes of this section, the term “make and enforce contracts”
               includes the making, performance, modification, and termination
               of contracts, and the enjoyment of all benefits, privileges, terms,
               and conditions of the contractual relationship.

               42 U.S.C. § 1981

 166.   PLAINTIFF, who is African American/Black, was discriminated against, prevented from

        entering into or performing contracts, denied equal enjoyment of benefits and privileges

        of employment, and was discriminated against because of his race/color as provided

        under 42 U.S.C. § 1981 and has suffered damages as set forth herein.



                                                19
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 20 of 30 PageID #: 20




 167.   PLAINTIFF was effectively denied full and equal benefit of all laws and immunities as

        an employee of DEFENDANT JC SKYNET and was denied the right to contract with

        DEFENDANT JC SKYNET based on his race/color.

 168.   PLAINTIFF was subjected to a racially hostile work environment and acts of unlawful

        discrimination and retaliation at DEFENDANT JC SKYNET by DEFENDANT

        ANTONOVICI, in the presence of and/or with the knowledge of DEFENDANT JC

        SKYNET.

 169.   PLAINTIFF was subjected to a hostile work environment and/or a workplace that was

        permeated with racial bias, racially motivated adverse employment actions,

        unfair/unequal       treatment,    constructive     discharge      humiliation     and     other

        discriminatory/retaliatory acts.

 170.   PLAINTIFF complained to SKYNET DEFENDANTS about the discriminatory abuse he

        faced at DEFENDANT JC SKYNET and was wrongfully constructively terminated as a

        result.

 171.   DEFENDANTS, including DEFENDANT ANTONOVICI, were each aware that

        PLAINTIFF made these complaints and that PLAINTIFF was being retaliated against for

        same but took no action to prevent known retaliation.

 172.   PLAINTIFF was wrongfully terminated in retaliation for engaging in the above-described

        protected activity and for seeking equal treatment under the laws of the State as well as

        under the laws, rules, procedures, manuals, and promises of DEFENDANT JC SKYNET.

 173.   As a result, PLAINTIFF was unlawfully humiliated, degraded and belittled, suffered a

        violation of his rights, suffered: mental and emotional distress, loss of income/earnings,

        loss of employment, loss of employment opportunities, loss of benefits, inconvenience,

        pain      and   suffering,   extreme   financial   hardship,    humiliation,   stress,   anxiety,

                                                   20
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 21 of 30 PageID #: 21




        embarrassment, special damages and other emotional distress, loss of enjoyment of life

        and other non-pecuniary losses.

 174.   SKYNET DEFENDANTS’ conduct has been malicious, willful, outrageous, and

        conducted with full knowledge of the law.

 175.   PLAINTIFF is entitled to the maximum amount of damages allowed under this statute.

                            AS A FOURTH CAUSE OF ACTION
                 FOR RETALIATION UNDER 42 U.S.C. §1981 (As Amended)
                   (Against All DEFENDANTS Collective and Individually)

 176.   PLAINTIFF repeats, reiterates, and realleges each and every paragraph above as if said

        paragraph was more fully set forth herein at length.

 177.   By the acts and practices described above, SKYNET DEFENDANTS retaliated against

        PLAINTIFF for his opposition to unlawful discrimination under 42 U.S.C. § 1981.

 178.   SKYNET DEFENDANTS acted with malice and/or reckless indifference to

        PLAINTIFF’S statutorily protected rights.

 179.   PLAINTIFF, who is African American/Black, was discriminated against, prevented from

        entering into or performing contracts, denied equal enjoyment of benefits and privileges

        of employment, and removed from employment because of his race/color as provided

        under 42 U.S.C. § 1981 and has suffered damages as set forth herein.

 180.   PLAINTIFF was subjected to a hostile work environment and/or a workplace that was

        permeated with racial bias, racially motivated adverse employment actions,

        unfair/unequal    treatment,   reduction    in   work   hours,   humiliation,   and   other

        discriminatory/retaliatory acts.

 181.   PLAINTIFF was subjected to a racially hostile work environment and acts of unlawful

        discrimination and retaliation at DEFENDANT JC SKYNET by DEFENDANT

        ANTONOVICI, in the presence of and/or with the knowledge of DEFENDANT JC

                                                   21
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 22 of 30 PageID #: 22




        SKYNET.

 182.   PLAINTIFF complained to DEFENDANT ANTONOVICI of the discriminatory abuse

        he faced at the hands of the DEFENDANT ANTONOVICI.

 183.   DEFENDANT ANTONOVICI was aware that PLAINTIFF made these complaints and

        that PLAINTIFF was being retaliated against for same.

 184.   PLAINTIFF was then wrongfully terminated in retaliation for engaging in the above-

        described protected activity and for seeking equal treatment under the laws of the State as

        well as under the laws, rules, procedures, manuals, and promises of DEFENDANT JC

        SKYNET.

 185.   As a result, PLAINTIFF was unlawfully humiliated, degraded and belittled, suffered a

        violation of his rights, suffered: mental and emotional distress, loss of income/earnings,

        loss of employment, loss of employment opportunities, loss of benefits, inconvenience,

        pain   and   suffering,   extreme   financial   hardship,   humiliation,    stress,   anxiety,

        embarrassment, special damages and other emotional distress, loss of enjoyment of life

        and other non-pecuniary losses.

 186.   SKYNET DEFENDANTS’ conduct was malicious, willful, outrageous, and conducted

        with full knowledge of the law.

 187.   PLAINTIFF is entitled to the maximum amount of damages allowed under this statute.

                AS A FIFTH CAUSE OF ACTION FOR DISCRIMINATION
                    UNDER NEW YORK STATE EXECUTIVE LAW

 188.   PLAINTIFF repeats, reiterates, and realleges each and every allegation made in the above

        paragraphs of this Complaint as if more fully set forth herein at length.

 189.   New York State Executive Law § 296 provides that,

               1. It shall be an unlawful discriminatory practice: (a) For an
               employer or licensing agency, because of an individual’s age, race,

                                                 22
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 23 of 30 PageID #: 23




               creed, color, national origin, sexual orientation, military status, sex,
               disability, predisposing genetic characteristics, marital status, or
               domestic violence victim status, … to discriminate against such
               individual in compensation or in terms, conditions or privileges of
               employment.

 190.   SKYNET DEFENDANTS have engaged in an unlawful discriminatory practice by

        discriminating against PLAINTIFF because of his race/color.

 191.   PLAINTIFF was subjected to discrimination and retaliation at DEFENDANT JC

        SKYNET as alleged above.

 192.   PLAINTIFF was subjected to a hostile work environment and/or a workplace that was

        permeated with racial bias, racially motivated adverse employment actions, retaliation,

        differential treatment, unfair performance reviews, selective supervision, harassment,

        abuse, wrongful termination, and other discriminatory acts.

 193.   PLAINTIFF complained about the discriminatory abuse he faced at the hands of his

        supervisor and said complaint(s) were futile and ignored.

 194.   Instead, PLAINTIFF was further subjected to a retaliatory hostile working environment,

        termination, adverse employment action, and other unreasonable acts due to his

        race/color.

 195.   PLAINTIFF was then wrongfully terminated in retaliation for engaging in the above-

        described protected activity and for seeking equal treatment under the laws as well as

        under the laws, rules, procedures, manuals, and promises of DEFENDANT JC SKYNET.

 196.   SKYNET DEFENDANTS had no good faith justification for their actions against

        PLAINTIFF.

 197.   Each DEFENDANT acted pursuant to their authorities as agents of DEFENDANT JC

        SKYNET.

 198.   At all times, DEFENDANT JC SKYNET was aware and/or had actual and constructive

                                                 23
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 24 of 30 PageID #: 24




        notice of its racially hostile work environment against PLAINTIFF and took no action to

        abate or correct same.

 199.   Instead, SKYNET DEFENDANTS attacked and retaliated against PLAINTIFF, who

        engaged in a protected activity while allowing the perpetrators to escape discipline.

 200.   DEFENDANT JC SKYNET’S purported anti-discrimination and anti-retaliation policies

        were futile and not adhered to by SKYNET DEFENDANTS in any regard - to the

        detriment of PLAINTIFF.

 201.   But for DEFENDANT ANTONOVICI’S respective position at DEFENDANT JC

        SKYNET, SKYNET DEFENDANTS would not have been able to subject PLAINTIFF

        to the discriminatory treatment alleged above.

 202.   PLAINTIFF was extremely humiliated, degraded, victimized, embarrassed, and

        emotionally distressed.

 203.   DEFENDANT JC SKYNET is strictly liable for the conduct of its supervisors, managers,

        and owner DEFENDANTS.

 204.   As a result, PLAINTIFF was unlawfully humiliated, degraded and belittled, suffered a

        violation of his rights, suffered: mental and emotional distress, loss of income/earnings,

        loss of employment, loss of employment opportunities, loss of benefits, inconvenience,

        pain   and   suffering,   extreme   financial    hardship,   humiliation,   stress,   anxiety,

        embarrassment, special damages and other emotional distress, loss of enjoyment of life

        and other non-pecuniary losses.

 205.   SKYNET DEFENDANTS’ conduct was malicious, willful, outrageous, and conducted

        with full knowledge of the law.

 206.   PLAINTIFF is entitled to the maximum amount of damages allowed under this statute.

                     AS A SIXTH CAUSE OF ACTION FOR RETALIATION


                                                24
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 25 of 30 PageID #: 25




                        UNDER NEW YORK STATE EXECUTIVE LAW

 207.   PLAINTIFF repeats, reiterates, and realleges each and every allegation made in the above

        paragraphs of this Complaint as if more fully set forth herein at length.

 208.   New York State Executive Law § 296(7) provides that it shall be an unlawful discriminatory

        practice: “For any person engaged in any activity to which this section applies to retaliate or

        discriminate against any person because he has opposed any practices forbidden under this

        article.”

 209.   PLAINTIFF complained about the discriminatory abuse he faced at the hands of his

        supervisor, DEFENDANT ANTONOVICI, and said complaints were ignored.

 210.   Instead, PLAINTIFF was further subjected to adverse employment actions, increased

        scrutiny, unreasonable workloads, humiliation and wrongful termination.

 211.   PLAINTIFF was wrongfully terminated in retaliation for engaging in the above-described

        protected activity and for seeking equal treatment under the laws of the State as well as under

        the laws, rules, procedures, manuals, and promises of DEFENDANT JC SKYNET.

 212.   SKYNET DEFENDANTS had no good faith justification for their actions against

        PLAINTIFF.

 213.   Each DEFENDANT acted pursuant to their authorities as agents of DEFENDANT JC

        SKYNET.

 214.   At all times, DEFENDANT JC SKYNET was aware and/or had actual and constructive

        notice of its racially hostile work environment and took no action to abate or correct same.

 215.   Instead, SKYNET DEFENDANTS attacked and retaliated against PLAINTIFF, who engaged

        in a protected activity while allowing the perpetrators to escape discipline.

 216.   DEFENDANT JC SKYNET’S purported anti-discrimination and anti-retaliation policies

        were futile and not adhered to by SKYNET DEFENDANTS in any regard - to the detriment

        of PLAINTIFF.


                                                   25
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 26 of 30 PageID #: 26




 217.   But for DEFENDANT ANTONOVICI’S respective position at DEFENDANT JC SKYNET,

        SKYNET DEFENDANTS would not have been able to subject PLAINTIFF to the

        discriminatory treatment alleged above.

 218.   SKYNET DEFENDANTS had no valid business justification for the retaliatory actions taken

        against PLAINTIFF following his engagement in protected activity.

 219.   PLAINTIFF was extremely humiliated, degraded, victimized, embarrassed, and emotionally

        distressed.

 220.   DEFENDANT JC SKYNET is strictly liable for the conduct of its supervisors, managers,

        and owner DEFENDANTS.

 221.   As a result, PLAINTIFF was unlawfully humiliated, degraded and belittled, suffered a

        violation of his rights, suffered: mental and emotional distress, loss of income/earnings, loss

        of employment, loss of employment opportunities, loss of benefits, inconvenience, pain and

        suffering, extreme financial hardship, humiliation, stress, anxiety, embarrassment, special

        damages and other emotional distress, loss of enjoyment of life and other non-pecuniary

        losses.

 222.   SKYNET DEFENDANTS’ conduct has been malicious, willful, outrageous, and conducted

        with full knowledge of the law.

 223.   PLAINTIFF is entitled to the maximum amount of damages allowed under this statute.

         AS A SEVENTH CAUSE OF ACTION FOR DISCRIMINATION/RETALIATION
                       UNDER NEW YORK STATE EXECUTIVE LAW
        (“Aider and Abettor” Liability Against INDIVIDUAL DEFENDANT ANTONOVICI)

 224.   PLAINTIFF repeats, reiterates and realleges each and every allegation made in the above

        paragraphs of this Complaint as if more fully set forth herein at length.

 225.   New York State Executive Law § 296(6) provides that it shall be an unlawful discriminatory

        practice: “For any person to aid, abet, incite compel or coerce the doing of any acts forbidden

        under this article, or attempt to do so.”


                                                    26
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 27 of 30 PageID #: 27




 226.   DEFENDANT ANTONOVICI engaged in an unlawful discriminatory practice in violation of

        New York State Executive Law § 296(6) by aiding, abetting, inciting, compelling, and

        coercing the discriminatory and retaliatory conduct of their principal, DEFENDANT JC

        SKYNET.

 278.   PLAINTIFF was subjected to acts of unlawful discrimination and retaliation at

        DEFENDANT JC SKYNET by his Supervisor, in the presence of and/or with the knowledge

        of DEFENDANT ANTONOVICI.

 227.   PLAINTIFF was subjected to a hostile work environment and/or a workplace that was

        permeated with adverse employment actions, increased scrutiny, unreasonable workloads,

        humiliation and wrongful termination.

 228.   Once PLAINTIFF complained to DEFENDANTS of the discriminatory abuse he faced at the

        hands of his supervisor/coworkers, PLAINTIFF was subjected to further retaliation and was

        then wrongfully terminated by DEFENDANT JC SKYNET in retaliation for engaging in the

        above-described protected activity and for seeking equal treatment under the laws of the State

        as well as under the laws, rules, procedures, manuals, and promises of DEFENDANT JC

        SKYNET.

 229.   PLAINTIFF was subjected to discrimination and retaliation at DEFENDANT JC SKYNET

        with direct involvement of DEFENDANT ANTONOVICI.

 230.   PLAINTIFF was then wrongfully terminated in retaliation for engaging in the above-

        described protected activity and for seeking equal treatment under the laws as well as under

        the laws, rules, procedures, manuals, and promises of DEFENDANT JC SKYNET.

 231.   SKYNET DEFENDANTS had no good faith justification for their actions against

        PLAINTIFF.

 232.   Each DEFENDANT, including DEFENDANT ANTONOVICI, acted pursuant to their

        authorities as agents of DEFENDANT JC SKYNET.


                                                 27
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 28 of 30 PageID #: 28




 233.   At all times, DEFENDANT JC SKYNET was aware and/or had actual and constructive

        notice of its racially hostile work environment and took no action to abate or correct same.

 234.   Instead, DEFENDANT ANTONOVICI attacked and retaliated against PLAINTIFF, who

        engaged in protected activity, while allowing the perpetrators to escape discipline with

        impunity.

 235.   But for DEFENDANT ANTONOVICI’S respective position at DEFENDANT JC SKYNET,

        SKYNET DEFENDANTS would not have been able to subject PLAINTIFF to the

        discriminatory treatment alleged above.

 236.   SKYNET DEFENDANTS had no valid business justification for the retaliatory and

        termination actions taken against PLAINTIFF following his engagement in protected

        activity.

 237.   PLAINTIFF was extremely humiliated, degraded, victimized, embarrassed, and emotionally

        distressed.

 238.   As a result, PLAINTIFF was unlawfully humiliated, degraded and belittled, suffered a

        violation of his rights, suffered: mental and emotional distress, loss of income/earnings, loss

        of employment, loss of employment opportunities, loss of benefits, inconvenience, pain and

        suffering, extreme financial hardship, humiliation, stress, anxiety, embarrassment, special

        damages and other emotional distress, loss of enjoyment of life and other non-pecuniary

        losses.

 239.   DEFENDANT ANTONOVICI’S conduct has been malicious, willful, outrageous, and

        conducted with full knowledge of the law.

 240.   PLAINTIFF is entitled to the maximum amount of damages allowed under this statute.

                                         JURY DEMAND

 241.   PLAINTIFF requests a jury trial on all issues to be tried.

        WHEREFORE, PLAINTIFF respectfully requests a judgment against SKYNET

                                                  28
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 29 of 30 PageID #: 29




 DEFENDANTS:

       A.    Declaring that SKYNET DEFENDANTS engaged in unlawful employment

             practices prohibited by 42 U.S.C. §1981, Title VII, and the NYSHRL in that

             SKYNET DEFENDANTS discriminated against PLAINTIFF on the basis of his

             race/color and retaliated against PLAINTIFF for complaining of discrimination;

       B.    Awarding damages to PLAINTIFF for all lost wages and benefits resulting from

             SKYNET DEFENDANTS’ unlawful discrimination and retaliation and to

             otherwise make his whole for any losses suffered as a result of such unlawful

             employment practices;

       C.    Awarding PLAINTIFF compensatory damages for mental and emotional distress,

             pain and suffering and injury to his reputation in an amount to be proven;

       D.    Awarding PLAINTIFF punitive damages;

       E.    Awarding PLAINTIFF attorneys’ fees, costs, and expenses incurred in the

             prosecution of the action; and

       F.    Awarding PLAINTIFF such other and further relief as the Court may deem

             equitable, just and proper to remedy SKYNET DEFENDANTS’ unlawful

             employment practices.

 Dated: New York, New York
        January 28, 2021
                                                          PHILLIPS & ASSOCIATES,
                                                          ATTORNEYS AT LAW, PLLC

                                                                         /S/
                                                   By:    ____________________________
                                                          Gregory Calliste, Jr., Esq.
                                                          Yusha D. Hiraman, Esq.
                                                          Attorneys for Plaintiff
                                                          45 Broadway, Suite 430
                                                          New York, New York 10006
                                                          T: (212) 248-7431

                                              29
Case 2:21-cv-00469-JMA-AKT Document 1 Filed 01/28/21 Page 30 of 30 PageID #: 30




                                                F: (212) 901-2107
                                                gcalliste@tpglaws.com
                                                yhiraman@tpglaws.com




                                      30
